Title: To George Washington from Colonel Daniel Brodhead, 21 March 1779
From: Brodhead, Daniel
To: Washington, George


Dear General.
Fort McIntosh [Pa.] March 21st 1779.
Inclosed are several Letters from our Friends at Coochocking. Those from Killbuck were directed to Genl McIntosh and myself but that from Mr Heckenwelder was sent me in the pad of a Moravian Indian’s Saddle.
The Mingoes Wyondats Muncies Shawnese & a few of the Delawares who live with the Wyondats have lately made two attempts on Fort Laurens—Unfortunately in the first a Sergeant & seventeen Men who were sent out to drive in some Horses were killed, except two, who are Prisoners.
In the present humour of the Savages, it is clear that the Inhabitants will soon be great sufferers—Many of them have already sent away great part of their Effects & the generality of them are in great dread & Fear. Therefore unless an early Movement into the Enemies Country can take place, this Fertile Country will soon be depopulated And we have at present scarcely one Months Provisions on this side the Mountains to subsist the Garrisons.
A number of light Field Pieces are greatly wanting in this Department And I could wish to see a great number of light Swivels brought up for the Protection of our Magazines, which from the Nature of the Service here, must soon be greatly increased in Number.
Should Detroit be the Object (which is my Wish, Because, it is the source of all the Calamities the Inhabitants suffer) I apprehend three or four eight inch Howitzers would be of excellent use in the Reduction of that as well as of Niagara.
I Beg your Excellency will pardon the Liberty I have taken in giving my Opinion unaskt.
General McIntosh has Marched to Fort Laurens[.] his Letter to your Excellency accompanies this and will inform you why he is gone. With the most perfect Regard & Esteem I have the Honor to be your Excellencies most Obedt Humble Servt
Daniel Brodhead Colo. 8th P. Regt
